Citation Nr: 0809453	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  96-42 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
February 1951.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In October 2006, this claim was remanded to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 


FINDINGS OF FACT

1.  In a July 1975 decision, the Board denied the veteran's 
claims for service connection for a leg disorder.

2.  The evidence received since the July 1975 Board decision 
is cumulative and redundant and is not so significant that it 
must be considered in order to fairly decide the veteran's 
claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for a leg disorder.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (in effect prior 
to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is in 38 U.S.C.A. § 5108 (West 2002), 
which permits the Secretary to reconsider a disallowed claim 
if new and material evidence is presented.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers; which bears directly and 
substantially under the specific matter under consideration; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened; which, by itself or when 
considered with previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 
(The Board notes that 38 C.F.R. § 3.156 was revised August 
29, 2001; however, the revised version was promulgated after 
the appellant filed his claim to reopen in December 1994, and 
as such, the "old" version then in effect and cited above 
applies.)

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the whole record, after ensuring that 
the duty to assist has been fulfilled.  To reopen a 
previously denied, final claim, new evidence must be 
material.  If it is not, the inquiry ends and the claim is 
not reopened.  No other standard than that articulated in the 
regulation applies to this determination.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).



History and Analysis

The record reveals that the RO initially denied this claim in 
January 1972, finding that there was no current leg 
disability shown.  In July 1975, the Board denied the 
veteran's claim for service connection for a leg disorder.  

As noted above, the veteran's request to reopen his claim was 
received by the RO in December 1994, and therefore the law in 
effect prior to August 29, 2001, which was cited above, will 
be used with respect to his claim.  

The evidence of record at the time of the July 1975 Board 
denial of the veteran's claim included the veteran's service 
medical records, private medical records, testimony of the 
veteran at an RO hearing, and lay statements.  

The service medical records reveal that the veteran 
complained of pain in his back and legs, which he attributed 
to falling down a flight of stairs.  Neuralgia of the right 
lower extremity of two weeks' duration was also reported.  
Physical examinations of the veteran revealed no leg 
disability, and it was thought that the veteran's complaints 
probably involved a large element of hysteria.  On separation 
examination in February 1951 no complaints or findings were 
made related to the legs.  Service personnel records contain 
testimony that the veteran complained of back and leg 
ailments in order to avoid performing his duties, and that 
there was no physical basis for the veteran's complaints.  

An abstract from City of New York Department of Hospitals 
indicates that in April 1951 the veteran was seen for 
complaints of pain in the back and legs and he reported at 
that time that he fell down the stairs while in the Army.  
Examination of the legs was normal.  The veteran complained 
of pain of the knees and legs in May 1951.  The medical 
records from this hospital do not reveal that any disability 
of the legs was found.

Medical records from Mount Sinai Hospital dated from August 
1955 to July 1970 reveal complaints of leg pain.  In August 
1955 an orthopedic examiner indicated that the veteran should 
receive a psychiatric appraisal as the veteran's complaints 
seemed to be of a functional nature.

In lay statements from the veteran's mother, brother, and 
sister, dated in June 1974, these people stated that they 
visited the veteran in 1950 when he was in the Army and 
reported that at that time the veteran was bandaged, 
bedridden and unable to walk.

At a March 1975 hearing at the RO the veteran testified that 
a guy in his barracks accidentally knocked him down a whole 
flight of stairs.  The veteran reported that he currently had 
pain in the bottom of his back and in his legs.

The July 1975 Board decision denied the veterans claim for 
service connection for a back disability, noting that while 
the service medical records and post service medical records 
showed complaints of leg pain, no organic disability of the 
legs was found.

The newly submitted evidence since July 1975 includes private 
medical treatment records, VA medical treatment records, and 
VA medical examination reports.  The veteran also submitted 
duplicates of documents already of record at the time of the 
July 1975 Board decision.  

The newly submitted VA outpatient treatment records show 
occasional complaints of leg pain, but no diagnosis of a 
chronic leg disability.  The newly submitted evidence, like 
the evidence of record prior to July 1975, does not include 
any medical evidence indicating that the veteran has a 
current leg disability resulting from his military service.  
An October 1977 VA neurological examination found the veteran 
to have no neurological disability.  No leg disability was 
found on either VA general medical or VA orthopedic 
examinations in May 1993.  The veteran received a VA 
orthopedic examination in February 2006 for the specific 
purpose of determining whether the veteran had a current leg 
disability.  The diagnoses was unremarkable bilateral lower 
extremities examination.  

While the veteran asserts that he has a current leg 
disability as a result of falling down the stairs during 
service, lay persons are not competent to give a medical 
opinion as to diagnosis or causation.  Therefore, the 
veteran's statements are not new and material evidence, and 
are insufficient to reopen the claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

As the newly submitted evidence does not provide what was 
missing prior to the July 1975 denial, these records are 
cumulative and redundant and are not material to the 
veteran's claim.  Since new and material evidence has not 
been submitted since the July 1975 Board decision, reopening 
of the claim for service connection for a leg disability is 
not warranted.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

By letter dated in November 2006, the veteran was advised of 
the previous denial of service connection and the basis for 
that denial, as well as of the evidence that would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  This letter also advised that veteran 
that the RO would assist him in obtaining additional 
information and evidence; and of the responsibilities on both 
his part and VA's in developing the claim.  It also contained 
the specific notice concerning the degree of disability and 
effective date of the disability as part of a claim for 
service connection, as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187; Kent, 20 Vet. App. 
at 10 (2006).  

The Board recognizes that the November 2006 notice letter was 
sent to the veteran after the adverse decision that was the 
subject of this appeal.  Nonetheless, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  Following the November 2006 
notice letter, the veteran had an opportunity to provide 
evidence and argument prior to the most recent supplemental 
statement of the case in October 2007.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records, private 
medical records and VA medical records.  The veteran has also 
been provided VA medical examinations.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the veteran nor his 
representative has indicated that there are any additional 
pertinent records to support reopening this claim.  The Board 
further notes that in November 2007, the veteran indicated 
that he had no other information or evidence to submit.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for a leg 
disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


